                                                                          CLERK'
                                                                               S OFFICE U.S.DISX CG JRT
                                                                                 AT ROANOKE,VA
                                                                                      FILED

                                                                                   MAt 2 1 2219
                      IN THE UNITED STATES DISTRICT COURT
                                                                              JULIA C DUDLEY CLERK
                     FOR TilE W ESTERN DISTRICT 0F VIRGW IA                  BY:
                           CHA RLOTTESV ILLE D IV ISION                                   C


M ICRAEL DONALDSON,
      Plaintiff,                                 CivilAction N o.3:18CV 00097

                                                 M EM O R ANDU M OPPW O N

TRAE-FUELS,LLC,eta1.,                            By:H on.Glen E.Conrad
                                                 SeniorUnited StatesDistrictJudge
      D efendants.


      M ichaelDonaldsoh filed this action under the Am ericans w ith Disabilities A ct of 1990

(%çADA''),42U.S.C.jj12101-12213,againstTrae-Fuels,LLC (Eçe
                                                         rrae-Fuels'')andEnviroTech
Services,lnc.(ssEnviroTech''). ThedefendantshavemovedtodismissthecomplaintunderRule
12(b)(6)oftheFçderalRulesofCivilProcedure. Forthe reasons setforth below ,the courtwill
deny the defendants'm otion.

                                       Backeround

       Thefollowing facm alallegations,taken from theplaintifpscom plaint,areaccepted astrue

forpurposesofthependingmotion. SeeEricksonv.Pardus,551U.S.89,924 (2007)ClWhen
rulingonadefendant'smotiontodismiss,ajudgemustacceptastruea1lofthefactualallegations
containedinthecomplaint.').
       On October 17,2013,Donaldson began working asthefinancialcontrollerofTrae-Fuels,a

limitedliabilitycompanyinBumpass,Virginiathatmanufacturersheatingpellets. Compl.!!13,
15,D ld.N o.1. D onaldson reported directly to John Frink,the generalm anager ofTrae-Fuels,

and K evin W hyrick,the chief financialoftk er of EnviroTech,Trae-Fuel's m anaging m em ber.

Id.!! 17,30-31. Chris LaRocco,EnviroTech's coporate strategist,and Betb Aleman,its
director of hum an resources, also supervised the perform ance of certain duties assigned to

Donaldson. ld.!!35-36.
      In M ay of2014,Donaldson w asdiagnosed w ith çsinoperable A denocarcinom a pancreatic

cancer(StageIV).'' ld.!37. Ofthetwoprimarytypesofpancreaticcancer,Adenocarcinomais
ççthedeadlierandmorecommon.'' Id.!38. $$ln2014,75% ofindividualswithAdenocarcinoma
pancreatic cancerdied w ithin oneyearofdiagnosis,w ith only 6% having a s-yearlifeexpectancy

survivalrate.'' 1d.!39.
      Upon learning of the diagnosis,D onaldson's supervisors expressed concern about his

ability to w ork. For instance,LaRocco told Donaldson thathis aunt had died from pancreatic

cancer,and he inquired asto w hetherDonaldson w ould wantto work part-tim e asa resultofthe

diagnosis. Id.!!51-52. 0n anotheroccasion,W hyrick askedDonaldsonifhisparticulartype
ofcancerwasEEslow oraggressive-'' ld.!55.
       OnM ay 19,2014,Donaldsonmètwithanoncologist. 1d.!42. Duringtheappointment,
Donaldson'stemperaturewaselevated. Id.!43. Consequently,Donaldsonwashospitalizedfor
a few days. Ld..
               a On the day thathe was discharged from the hospital,W hyrick informed
Donaldson by telephonethatthedefendantshad <chireda temporary accountantto assist(himj
whilehewassick,since(Donaldson)wastheonlyaccountantintheTrae-Fuelsoffice.'' 1d.!44.
       lm m ediately thereafter,D onaldson lefton a pre-planned trip to Utah to adopta newborn

child. L1.
         J
         .Z! 45. Upon remrning to work on M ay 27,2014,Donaldson began to train the
temporary accountantatW hyrick'sdirection. J#.! 46. However,because theplaintiffwas
çsfunctioning w ell,''thedefendantsdecided to releasethetem porary accountantshortly thereafter.

ld.!47. Aleman acknowledgedthatthehiringofthetemporary accountantwasupremature,''
sinceDonaldsontthadcontinuedtoperfol'
                                    m hisdutieswelldespitehishealthissues.'' Id.!49.


                                              2
      Priorto hiscancerdiagnosis,D onaldson neverreceived any negative feedback orreviews

regardinghisjobpedbnnance. Id.!59. However,withinafew weeksofbeinginformedofthe
diagnosis,Aleman and LaRocco metwith Donaldson and critically questioned his decision to

leavehiscompanycellphoneattheoftlcewhilehewasinUtah. Id.!!60.-63. Atthebeginning
ofthe meeting,Aleman indicated thatshe wasçç<documenting'''theirconversation. 1d.! 62.
Donaldson advised Alem an and LaRocco thatthephonew asnotworking properly and thathe had

leftitwiththeofficeadministratortoberepairedwhilehewasgone. J#=!!64-65. Donaldson
Stalso explained thathis supervisorsand colleagues lcnew he wasavailable on hispersonalphone

and thathis hom e,com pany cell,and personalcellphone num bers w ere listed on the com pany

contactlistavailabletoallemployees.'' 1d.!66. çtlnfact,Plaintiffssupervisorshadcalledhim
onhispersonalcellphonemanytimejbeforethisincident.'' 1d.!67.
      In late June or early July 2014, Donaldson advised the defendants that he would be

undergoing chemotherapy atJohnsHopkinsin Baltimore,Maryland. J.d..
                                                                 a! 76. Donaldson
provided acopy ofhischem otherapy scheduleto Frink,W hyrick,and Trae-Fuel'soffcem anager.

Ld-a!78. '
         l'hescheduleconsistedofchemotherapyonççtwoputofeverythreeFridays.'' 1d.!77.
D onaldson advised Frink that he intended to m aintain a full, forty-hour w orkweek while

undergoingtreatment. 1d.!79. Frinksubsequently inform edD onaldsonthatthedefendantshad
EEagreedtothisplan.'' 1d.!80.
       Donaldson started chemotherapy on July 3,2014. 1ka! 76. Hehandledthetreatment
6çextremelywell''andçsexperiencednonegativesymptoms.'' Li !82. Asaresult,heiEwasable
to m aintain a forty to forty-tsve-hour work week, even on w eeks that he underwent

chem otherapy-'' 1d.

      N onetheless, on A ugust 20,2014, less than two m onths after he began chem otherapy,

Frink and A lem an inform ed D onaldson that he was being term inated and should notreturn to
work. 1d.!83. SW lemanprovidednoexplanationfortheflring,butbegantheconversationby
saying$W earenotlettingyougobecauseyouaresick.''' 1d.!84. W henDonaldsoninquiredas
to the reason forhis term ination,EW lem an said only t1 think you know whatitis'''and did not

respondany further. Ld-a!86. Priortohistermination,noneofDonaldson'ssupervisorsvoiced
anyconcernsregardinghisjobperformance. Id.!!88-90.
                                     ProceduralH istoa

       A Aer exhausting his adm inistrative rem edies,D onaldson filed the instant action against

Trae-Fuels and EnviroTech for alleged violations of the AD A . In Count 1 of the com plaint,

Donaldsonclaimsthat,byterminatinghim,thedefendantsççdenied ghisqrequestforreasonable
accomm odations and refused to engage in an interactive process to identify reasonable

accommpdations.'' Id.! 104. InCountI1,Donaldson claimsthatthedefendantstermipatedhis
employmentEçbecauseofhisdisability''andbecausetheyçsregarded(him)asdisabled.'' Id.!113.
       ThedefendantshavemovedtodismissthecomplaintunderRule12(b)(6)oftheFederal
RulesofCivilProcedure. Thedefendants'motionhasbeenfullyViefedandarguedandisnow
ripe fordisposition.

                                     Standard ofR eview

       Rule l2(b)(6)permitsapartytomovefordismissalofacomplaintforfailureto statea
claim upon which reliefcan be granted. W hen deciding a m otion to dism issunderthis rule,the

courtm ustacceptastrpe al1w ell-pleaded allegationsand draw allreasonable factualinferencesin

theplaintim sfavor. Erickson.551U.S.at94. EtWhileacomplaintattackedbyaRule1241946)
m otion to dism issdoesnotneed detailed factualallegations,a plaintiffs obligation to provide the

grounds ofhis entitlem ent to relief requires m ore than labels and conclusions,and a form ulaic

recitation oftheelem entsofa cause ofaction w illnotdo.'' BellA tl.Corp.v.Tw ombly,550 U .S.

544,555 (2007) (internalcitation and quotation marks omitted). To survive dism issal, çça
                                               4
com plaintm ustcontain suffcientfactualm atter,accepted astrue,to Estate a claim forreliefthatis

Plausible on itsface.''' Ashcroftv.lgbal,556U.S.662,678(2009)(quotingTwombly,550U.
                                                                                 S.
at570).
                                          Discussion

       TheA DA prohibitsdiscrim ination ttagainsta qualifed individualon the basisofdisability

in regard to .. .the hiring, advancem ent, or discharge of em ployees, . . . and other term s,

conditions, and privileges of employment-'' 42 U.S.C.             12112(a). Eçsuch unlawful
discrim ination can includethefailureto m ake lreasonableaccom m odationsto theknow n physical

ormentallimitationsofan otherwisequalified individualwith a disabilitywho isan applicantor

employee ....''' W ilsonv.DollarGen.Corp.,717F.3d337,344 (4th Cir.2013)(quoting42
U.S.C.j 12112(b)(5)(A)). In thiscase,theplaintiffclaimsthatthe defendantsterminated his
em ploym entand failed to accom modate his disability in violation ofthe A DA .

       In m oving to dism issthe complaint,the defendantsarguethatDonaldson'sallegationsare

insufficientto establish thathe w asdisabled w ithin them eaning oftheA DA and thatboth claim s

aresubjectdismissalon thatground. The defendantsalso arguethatDonaldson hasfailed to
plausibly allegethatthey refusedto provide an accommodation. Forthe following reasons,the
courtfindsboth argum entsunpersuasive.

       1.     Disabilitv W ithin the M eanine oftheA DA

       Underthe ADA,Esltqhe tenn çdisability'means with respectto an individual---tA)a
physicalormentalimpairmentthatsubstantially limitsoneormoremajorlifeactivitiesofsuch
individual;(B) a record ofsuch an impairment;or (C) being regarded as having such an
impairment.'' 42 U.S.C.j 12102(1). 'I'
                                     he term ççmajorlife activities''is defned to include,
am ong others,ççconcentrating,thinking,com m unicating,and w orking,''asw ellas Eçthe operation



                                               5
ofamajorbodilyfunction,''includingtheçdfunctionsoftheimmunesystem,normalcellgrowth,
(and)digestive...functions.'' 1d.j1210242).
       In2008,CongressenactedtheADA AmendmentsActof2008(ûWDAAA''),Pub.L.No.
110-325,122 Stat.3553,which tEbroadened the defnition of tdisability.''' Sum m ersv.A ltarum

lnst..Corp..740F.3d325,329(4th Cir.2014). TheprincipalpurposeoftheA'
                                                                   DAAA wasç'to
m ake it6easierforpeople with disabilitiesto obtain protection underthe A DA .''' Jacobsv.N .C.

Admin.OffceoftheCourts,780F.3d562,572(4thCir.2015)(quoting29C.F.R.j1630.1(c)(4)).
1tsimplementingregulationsclarifythatççltqheprimaryobjectofattentionincasesbroughtunder
the A DA should be w hethercovered entities havç com plied w ith their obligations and w hether

discrim ination has occurred,notwhetherthe individualm eets the defnition ofa disability.'' 29

C.F.R.j1630.1(c)(4). Accordingly,Gdçltlhequestionofwhetheranindividual'simpairmentisa
disability under the AD A should not dem and extensive analysis.''' Jacobs, 780 F.3d at 572

(quotingPub.L.No.110-325,j2(b)(5)(2008)).
       ln this c>se,D onaldson claim s that he w as acm ally disabled ata1ltim es relevantto this

action,sincehisKt
                pancreaticcancerwasaphysicallimitationthatsubstantiallylimitedhismajor
bodily functionsregarding hisnormalcellgrowth and hisdigestivefunctions.'' Compl.! 40.
Donaldson alternatively asserts thatthe defendants perceived or regarded him as disabled as a

resultofhiscancerdiagnosis. 1d.!!41,131.
       A lthough certain allegations regarding the lim iting effects of the plaintifrs pancreatic

cancerarearguably conclusory,the courtisoftheopinion thatthisim paitm ent,asdescribed in the

complaint,plausibly qualiGes asa disability underthe AD A . Thisconclusion isconsistentw ith

theregulationsim plem entingtheA DAA A,w hich recognizethatcancerw illqualify asa disabling

im painnentççin virtually allcases,''since tçcancer substantially lim its norm alcellgrow th.'' 29

C.F.R.j1630.2()(3);seealsoAlstonv.ParkPleasant.Inc.,679F.App'x169,172(3dCir.2017)
                                                6
(agreeing thatEçcancercan- and generally will- be a qualifying disability underthe ADA'');
Oehmkev.M edtronic.Inc.,844F.3d748,756(8thCir.2016)(holdingthattheplaintifpsdscancer,
evenwhileinremission,isclearlyacovered disabilityundertheADA'');Katzv.AdeccoUSA.
lnc.,845F.Supp.539,548(S.D.N.Y.2012)(observingthatççlcqancerwillvirtually alwaysbea
qualifying disabilit/') (internal quotation marks omitted). Although an Stindividualized
assessm ent''isnonethelessnecessary in determ ining w hetheran im pairm entsubstantially lim itsa

majorlifeactivityorbodilyfunction,29C.F.R.j1630.2()(1)(iv),Donaldsonspecifically alleges
thathe w as diagnosed w ith the deadliestfonn ofpancreatic cancer,thatitSssubstantially lim ited

. . .   hisriormalcellgrowth and hisdigestive functions,''and thathewasrequirel to undergo
chemotherapytreatment. Compl.!!38,40,76. Accordingly,atthisstageoftheproceedings,
the courtconcludesthattheplaintiffhasplausibly alleged thathe wasactually disabled w ithin the

mçaningof42U.S.C.j12102(1)(A). SeeJeffriesv.W al-MartStoresEast.LP,8:15-cv-00473,
2016U'S.Dist.LEXIS 95051,at*8(D.Md.July 11,2016)(holding thattheplaintiffsbreast
cancerqualified as a disability underthe AD A where the plaintiffalleged that it weakened her

immunesystem);seealsoc.f.Alston,679F.App'xat172(emphasizing,inaffrmingthegrantof
summaryjudgmenttotheplaintifpsemployer,thattheplaintiffStneverclaimedatanystageofthe
litigationthather(cancerjlimitedanysubstantiallifeactivity,includingimmunesystem function
ornormalcellgrowth').
          D onaldson also claim sthatthe defendantsregarded him ashaving a disability. Underthe

ADA,as amended,t:gaqn individualmeetsthe requirementsofçbeing regarded ashaving (a
disabling)impairment'iftheindividualestablishesthatheorshehasbeensubjectedtoanaction
prohibitedun/erthischapterbecauseofan actualorperceived physicalormentalimpairment
whetherornotthe impairmentlimitsorisperceivedto limitamajorlifeactivity.'' 42 U.S.C.
j 12012(3)(A). Thus,thequestion ofwhdheraplaintiffisregarded asdisabledççttzrnsonthe
employer'sperceptionoftheemployee.'' Francisv.CityofMeriden,129F.3d281,284(2dCir.
1997). Undertheamendeddesnition,<çaplaintifrbringingaçregardedas'claim undertheADA
needstopleadandproveonlythat(he)wasregardedashavingaphysicalormentalimpairment.''
M ercadov.PuertoRico.814F.3d581,588(1stCir.2016). Essuchaplaintiffnolongerneedsto
pleadandprovethatstlchimpairmentsubstantiallylimitedoneormoremajorlifeactivitieso'' Id.
(citationsomitted);seealsoNuniesv.HIEHoldinas.lnc.,908F.3d428(9thCir.2018)(EçBasedon
theplain languageoftheADAAA,itwaserrorforthedistrictcourtto require (theplaintiftlto
presentevidencethat(thedefendantqbelievedthat(theplaintiftlwassubstantially limited in a
majorlifeactivity-'').
       View ing the facm al allegations in the light m ost favorable to Donaldson, the court

concludes thatthe cpm plaint plausibly alleges that the defendants term inated his em ploym ent

because ofhiscancerdiagnosis. The com plaintindicatesthat,priorto hisdiagnosis,theplaintiff

never received any negative feedback, review s, or com plaints about his w ork from Frink,
W hyrick,oranyi
              one else atTrae-Fuels orEnviroTech. H ow ever,upon leam ing thathehad been

diagnosed with pancreatic cancer,A lem an and LaR occo criticized him for leaving his com pany

cellphone atthe oftsce,and A lem an noted thatshe was docum enting theirconversation w ith the

plaintiff. Additionally,D onaldson'ssupervisorsexpressed concern aboutthe plaintiffsability to

workandhired atemporary accountantto assisthim Stwhilehewassick.'' Compl.!44. Less
than two m onths after Donaldson began chem otherapy, the defendants term inated his

em ploym ent,even though he m aintained a full-tim e w ork schedule w hile undergoing treatm ent.

Atthetimeofhistermination,Donaldsonwasonceagain referredtoasbeingçtsick.'' 1d.! 84
(internalquotationmarksomitted). AlthoughAlemantoldDonaldsonthatthestatt
                                                                       zsofhishealth
w as not the reason for his term ination, the facts alleged in the complaint, when view ed in

D onaldson'sfavor,supporta contrary inference atthepleading stage.

                                               8
       Forall(lfthese reasons,the courtconcludesthatD onaldson hasadequately alleged thathe

was both acfually disabled and regarded as disabled by the defendants. Consequently,the court

mustrejectthedefendànts'argumintthatçr onaldsonwasnotimpairedordisabledinanyway.''
D efs.'Br.Supp.M ot.D ism iss7,Dkt.No.13.

       1I.    Failure to A ccom m odate

       The defendantsalso seek dism issalofCount1on the basisthatthey ççgranted,notrefused,

M r.Donaldson'srequested accom m odationsform edicaltreatm ent'' 1d.at5. Forthe follow ing

reasons,the courtfindsthisargum entunpersuasive.

       As indicated above,unlawfuldiscrim ination underthe ADA ('can include the failure to

m ake regsonable accom m odations to the known physical or m ental lim itations of an otherwise

qualiGed individualw ith a disability who isan applicantoremployee-'' W ilson,717 F.3d at345

(internalquotation marksomitted). ForpuposesoftheADA,tsreasonable accommodations''
may includeGjob restrucmring''or<smodifed work schedules.'' 42 U.S.C.j 1211149)@ ). A
Gçqualified individual'' is Etan individualw ho,with or w ithout reasonable accom m odation,can

perform theessentialfunctionsoftheemploymentposition-'' 42U.S.C.j1211148).
       lnmovingtodismissCount1,thedefendantsarguethattheonlyaccommodationrequested
by Donaldsonw asthathebeallow ed to undergo chem otherapy two outofevery threeFridays,and

thatthecom plaintexpressly statesthat%%l
                                       Enviro-fech and Trae-Fuelsagreed to thisplan.'' Compl.

!80. Theproblem withthisargumentisthatthecomplaintgoesontoallegethatDonaldsonwas
term inated lessthan two m onthsafterhe began undergoing chemotherapy. See 1
                                                                           /.!83. Courts
                                                                              .




have recognized that em ployers cannot Eçescape liability for failure to provide reasonable

accom m odation by term inating em ploym ent.'' Roberts v.Progressive lndependence.lnc.,183

F.3d 1215,1220 (10th Cir.1999). Because Donaldson plausibly allegesthatthe defendants
%çterminatedghisqemploymentratherthanretain him asan employeeandprovide(therequested
                                               9
accommodauonl,''thecourtconcludesthatthecomplalntstatesaclm'm forRboth a fallureto
                                                 5

accommodate and wrongfultennlnnuom'' E.E.O.C.v.Orioh Energy Sys..No.1;14-cv-00619,

2015U.S.Dist.LEXIS 86428,at*10(E.D.W is.July2,2015);see'alsoBurchv.Coca-colaCo..
119F.3d305,314(5* Cir.1995 (explnlningthata's- ongfulterminntionclnlm undertheADA
isnotproperly nnnlyzedunderareasonableaccomm odationtheoryunlessan employeiisshownto
have termlnated a quallGed indlddualwith a dlsabillty in orderto avold accomm odating that
                                                                                  .




employee'simpnlrmentsattheworkplaceo);Andersonv.R-ocheCarollnx Inc..4:10-cv-02792,
2012U.S.Dist.LEM S 13118,at*30 (D.S.C.Feb.3,2012)(denyhg s                 judgmenton a
claim of failure to accomm odate where the evidence supported a Ending that the defendant

termlnntedtheplaine semploymentins'teadofaccommodatlngherdlsability).
                                       Conelusion

      Forthereasonsstated,thecourtwllldenythedefendnnts'mouontodlsmiss. TheClerkLs
diregtedtoRndcopiesofthism emorandum oplnion andtheaccompanylngordertoa11counselof

record.
      DATED:Thls%1F dayofM ay,2019.



                                           SeniorUnitd SutesDlstriotJudge




                                            10
